      Case 5:17-cv-00288-RH-GRJ Document 22 Filed 02/27/19 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION

MUSTAFA A. HAMMAD,

      Plaintiff,
v.                                          CASE NO. 5:17-cv-288-RH-GRJ

ALEX M. AZAR, II, in his capacity
as Acting Secretary of the United
States Department of Health and
Human Services,

     Defendant.
_____________________________/

                                 ORDER

      This case involves a challenge by a medical doctor to a decision of

the Medicare Appeals Council (“MAC”)---a final agency decision---denying

certain pf Dr. Hammad’s Medicare claims and determining that Dr.

Hammad had received an overpayment.

      On April 6, 2018, Defendant filed his answer to Plaintiff’s Complaint

and a Notice of Administrative Record Certification. ECF Nos. 7 & 8.

Because the case involves a request to review final action by an

administrative agency, the Court scheduled a case management hearing,

rather than entering a case management schedule, to address filing and

access to the administrative record and the deadlines and form for briefing

the issues by the parties.
                                      1
      Case 5:17-cv-00288-RH-GRJ Document 22 Filed 02/27/19 Page 2 of 3




      On April 12, 2018, the Court conducted the case management

conference and memorialized in a case management order the Court’s

rulings at the conference. ECF No. 11. In addition to setting a briefing

schedule authorizing Plaintiff to file an initial brief, Defendant to file a

response brief and granting Plaintiff permission to file a reply brief, the

Court admonished the parties that motion practice under Rules 12(c) and

56 of the Federal Rules of Civil Procedure was not appropriate in a case

like this. Rather than filing briefs, as directed by the Court, the parties

instead filed competing motions for judgment on the pleadings and/or for

summary judgment. Summary judgment and a motion for judgment on the

pleadings are not appropriate. Instead, the Court can and will resolve the

issues in this case on the briefing submitted by the parties.

      Accordingly, because Plaintiff’s initial brief, ECF No. 16, was

docketed as a motion and Defendant’s response brief, ECF No. 19, also

was docketed as a motion, the Clerk is directed to re-docket Plaintiff’s

motion, ECF No 16, as Plaintiff’s Initial Brief and re-docket Defendant’s

Motion, ECF No. 19, as Defendant’s Response Brief. The Clerk also is

directed to terminate ECF Nos. 16 & 19 as motions requiring action. The




                                         2
      Case 5:17-cv-00288-RH-GRJ Document 22 Filed 02/27/19 Page 3 of 3




Court will resolve the issues in this case on the briefs.

      DONE AND ORDERED this 27th day of February 2019.

                                           s/ Gary R. Jones
                                           GARY R. JONES
                                           United States Magistrate Judge




                                       3
